Citation Nr: 0409584	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  93-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, his sister, and [redacted]


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from March 1990 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  The claims folder is currently maintained by the RO in St. 
Petersburg, Florida.

This case was previously before the Board in July 2000.  The 
procedural history of this case is detailed in the remand released 
that month, and is incorporated herein by reference.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the instructions 
below VA will notify you of the further action required on your 
part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  VA has since promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The Act and implementing 
regulations include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board notes that the current appeal was initiated six years 
before the VCAA was enacted.  Despite this, compliance with the 
notice provisions was accomplished in correspondence dated in July 
2003.  In light of a recent Court decision, however, the RO must 
address whether the appellant was prejudiced by VA's failure to 
issue an adequate VCAA letter in accordance with the chronological 
sequence set forth at 38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.
 
In above referenced July 2000 remand, the RO was directed to 
schedule the veteran for an examination by a board of two VA 
psychiatrists in order to determine the nature and likely etiology 
of any diagnosed psychiatric disorder.  In turn, the veteran 
underwent two examinations, one in August 2000 and the other in 
September 2000.  Unfortunately, neither physician directly 
addressed the likelihood of a relationship between a diagnosed 
psychiatric disorder and service.  Neither physician directly 
answered what was the probability that the appellant had a service 
connected psychiatric disorder, or to put it more succinctly, 
whether it was at least as likely as not that a currently 
diagnosed psychiatric disorder was related to service.

In Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that a remand 
was necessary due to a failure to follow the Board's directives in 
a prior remand.  The Court further held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Id.  

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and obtain the names and 
addresses of all medical care providers, VA or private, who have 
treated him for a mental health disorder since May 2001.  After 
securing any necessary release, the RO should obtain records from 
each healthcare provider the veteran identifies for association 
with the claims folder.  All attempts to procure records should be 
documented in the file.  If the RO cannot obtain records 
identified by the veteran, a written notation to that effect 
should be placed in the file.  The veteran and his attorney are to 
be notified of unsuccessful efforts in this regard.

2.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159 are fully complied with 
and satisfied.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002); the Veterans Benefits Act of 2003.  The RO must address 
whether the appellant was prejudiced by VA's failure to issue an 
adequate VCAA letter in accordance with the chronological sequence 
set forth at 38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159. 

3.  Thereafter, the claims folders should be returned to the 
examiners who conducted the August and September 2000 VA 
examinations.  Following their review of all of the evidence of 
record, to include their prior examination reports, the examiners 
should joint prepare a single report addressing whether it s at 
least as likely as not that a currently diagnosed psychiatric 
disorder was incurred or aggravated during the veteran's active 
duty service.

If those examiners are no longer available to prepare a joint 
opinion, the veteran should be afforded a VA psychiatric 
examination by a board of two psychiatrists to determine the 
nature and etiology of any currently diagnosed psychiatric 
disorder.  Complete psychological testing should be done.  The 
claims folders should be made available to the examiners for 
review in conjunction with the examination.  The report should 
indicate whether the claims folders were reviewed.  The examiners 
are reminded that the medical records and statements of Dr. 
Jiminez-Mendoza are not to be considered.  Based on the 
examination findings, and the review of the evidence of record, 
the examiners should jointly opine in a single opinion whether it 
is at least as likely as not that any currently demonstrated 
psychiatric disorder had its onset during service, or whether a 
psychosis was compensably disabling within one year after the 
veteran's separation.  A complete rationale for all opinions 
provided is required.  In offering an opinion, there should be a 
discussion of the veteran's pertinent history with citation to the 
records that support the conclusions.

The veteran is hereby advised that failure to report for a 
scheduled VA examination without good cause shown may have adverse 
effects on his claim.

4.  The veteran must be given adequate notice of the date and 
place of any requested examination.  A copy of all notifications 
must be associated with the claims folders.  The veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on these claims.

5.  The RO should review any examination report to ensure that 
they are in complete compliance with the directives of this 
REMAND.  If any report is deficient in any manner, the RO must 
implement corrective procedures.

6.  Upon completion of the requested development above, the RO 
should again review the claim.  The RO is advised that they are to 
make a determination based on the law and regulations in effect at 
the time of their decision, to include any further changes in VCAA 
and any other applicable legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and his attorney should be 
provided a supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable law 
and regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time should be allowed for 
response.

The purpose of this REMAND is to obtain additional development and 
to afford the veteran due process of law. The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
DEREK. R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

